Appeal from a judgment of the County Court of Washington County, rendered June 1, 1977, convicting defendant upon his plea of guilty of two counts of the crime of promoting prison contraband in the second degree. Defendant was sentenced to confinement for one year in the Washington County Correctional Facility on each count, the sentences to run concurrently as to each other, but consecutively with the present sentence the defendant is serving at the Clinton Correctional Facility. On this appeal, the defendant urges principally that the sentences imposed violated a plea bargain and were excessive and unduly harsh. The judgment of conviction should be affirmed, without prejudice, however, to a motion by *963the defendant pursuant to CPL article 440 to determine whether there was an unkept oral promise with respect to the sentences imposed. (See People v Edwards, 53 AD2d 647; People v Wetmore, 51 AD2d 591.) Judgment affirmed. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ.^ concur.